
	

114 S1983 IS: Pechanga Band of Luiseño Mission Indians Water Rights Settlement Act
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1983
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mrs. Boxer (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To authorize the Pechanga Band of Luiseño Mission Indians Water Rights Settlement, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Pechanga Band of Luiseño Mission Indians Water Rights Settlement Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Purposes. Sec. 3. Definitions. Sec. 4. Approval of the Pechanga Settlement Agreement. Sec. 5. Tribal Water Right. Sec. 6. Satisfaction of claims. Sec. 7. Waiver of claims. Sec. 8. Water facilities. Sec. 9. Pechanga Settlement Fund. Sec. 10. Miscellaneous provisions. Sec. 11. Authorization of appropriations. Sec. 12. Repeal on failure of enforceability date. Sec. 13. Antideficiency.  2.PurposesThe purposes of this Act are—
 (1)to achieve a fair, equitable, and final settlement of claims to water rights and certain claims for injuries to water rights in the Santa Margarita River Watershed for—
 (A)the Band; and (B)the United States, acting in its capacity as trustee for the Band and Allottees;
 (2)to achieve a fair, equitable, and final settlement of certain claims by the Band and Allottees against the United States;
 (3)to authorize, ratify, and confirm the Pechanga Settlement Agreement to be entered into by the Band, RCWD, and the United States;
 (4)to authorize and direct the Secretary— (A)to execute the Pechanga Settlement Agreement; and
 (B)to take any other action necessary to carry out the Pechanga Settlement Agreement in accordance with this Act; and
 (5)to authorize the appropriation of amounts necessary for the implementation of the Pechanga Settlement Agreement and this Act.
 3.DefinitionsIn this Act: (1)Adjudication courtThe term Adjudication Court means the United States District Court for the Southern District of California, which exercises continuing jurisdiction over the Adjudication Proceeding.
 (2)Adjudication proceedingThe term Adjudication Proceeding means litigation initiated by the United States regarding relative water rights in the Santa Margarita River Watershed in United States v. Fallbrook Public Utility District et al., Civ. No. 3:51–cv–01247 (S.D.C.A.), including any litigation initiated to interpret or enforce the relative water rights in the Santa Margarita River Watershed pursuant to the continuing jurisdiction of the Adjudication Court over the Fallbrook Decree.
 (3)AllotteeThe term Allottee means an individual who holds a beneficial real property interest in an Indian allotment that is— (A)located within the Reservation; and
 (B)held in trust by the United States. (4)BandThe term Band means Pechanga Band of Luiseño Mission Indians, a federally recognized sovereign Indian tribe that functions as a custom and tradition Indian tribe, acting on behalf of itself and its members, but not acting on behalf of members in their capacities as Allottees.
 (5)ClaimsThe term claims means rights, claims, demands, actions, compensation, or causes of action, whether known or unknown.
 (6)EMWDThe term EMWD means Eastern Municipal Water District, a municipal water district organized and existing in accordance with the Municipal Water District Law of 1911, Division 20 of the Water Code of the State of California, as amended.
 (7)EMWD connection feeThe term EMWD Connection Fee has the meaning set forth in the Extension of Service Area Agreement. (8)Enforceability dateThe term enforceability date means the date on which the Secretary publishes in the Federal Register the statement of findings described in section 7(e).
 (9)ESAA capacity agreementThe term ESAA Capacity Agreement means the Agreement to Provide Capacity for Delivery of ESAA Water, among the Band, RCWD and the United States. (10)ESAA waterThe term ESAA Water means imported potable water that the Band receives from EMWD and MWD pursuant to the Extension of Service Area Agreement and delivered by RCWD pursuant to the ESAA Water Delivery Agreement.
 (11)ESAA water delivery agreementThe term ESAA Water Delivery Agreement means the agreement among EMWD, RCWD, and the Band, establishing the terms and conditions of water service to the Band.
 (12)Extension of Service Area AgreementThe term Extension of Service Area Agreement means the Agreement for Extension of Existing Service Area, among the Band, EMWD, and MWD, for the provision of water service by EMWD to a designated portion of the Reservation using water supplied by MWD.
			(13)Fallbrook decree
 (A)In generalThe term Fallbrook Decree means the Modified Final Judgment And Decree, entered in the Adjudication Proceeding on April 6, 1966. (B)InclusionsThe term Fallbrook Decree includes all court orders, interlocutory judgments, and decisions supplemental to the Modified Final Judgment And Decree, including Interlocutory Judgment No. 30, Interlocutory Judgment No. 35, and Interlocutory Judgment No. 41.
 (14)FundThe term Fund means the Pechanga Settlement Fund established by section 9. (15)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (16)Injury to water rightsThe term injury to water rights means an interference with, diminution of, or deprivation of water rights under Federal or State law.
 (17)Interim capacityThe term Interim Capacity has the meaning set forth in the ESAA Capacity Agreement. (18)Interim capacity noticeThe term Interim Capacity Notice has the meaning set forth in the ESAA Capacity Agreement.
 (19)Interlocutory judgment No. 41The term Interlocutory Judgment No. 41 means Interlocutory Judgment No. 41 issued in the Adjudication Proceeding on November 8, 1962, including all court orders, judgments and decisions supplemental to that interlocutory judgment.
 (20)MWDThe term MWD means the Metropolitan Water District of Southern California, a metropolitan water district organized and incorporated under the Metropolitan Water District Act of the State of California (Stats. 1969, Chapter 209, as amended).
 (21)MWD connection feeThe term MWD Connection Fee has the meaning set forth in the Extension of Service Area Agreement. (22)Pechanga ESAA delivery capacity accountThe term Pechanga ESAA Delivery Capacity account means the account established by section 9(c)(2).
 (23)Pechanga recycled water infrastructure accountThe term Pechanga Recycled Water Infrastructure account means the account established by section 9(c)(1). (24)Pechanga settlement agreementThe term Pechanga Settlement Agreement means the Pechanga Settlement Agreement, dated June 17, 2014, together with the exhibits to that agreement, entered into by the Band, the United States on behalf of the Band, its members and Allottees, MWD, EMWD, and RCWD, including—
 (A)the Extension of Service Area Agreement; (B)the ESAA Capacity Agreement; and
 (C)the ESAA Water Delivery Agreement. (25)Pechanga water codeThe term Pechanga Water Code means a water code to be adopted by the Band in accordance with section 5(f).
 (26)Pechanga water fund accountThe term Pechanga Water Fund account means the account established by section 9(c)(3). (27)Pechanga water quality accountThe term Pechanga Water Quality account means the account established by section 9(c)(4).
 (28)Permanent capacityThe term Permanent Capacity has the meaning set forth in the ESAA Capacity Agreement. (29)Permanent capacity noticeThe term Permanent Capacity Notice has the meaning set forth in the ESAA Capacity Agreement.
			(30)RCWD
 (A)In generalThe term RCWD means the Rancho California Water District organized pursuant to section 34000 et seq. of the California Water Code.
 (B)InclusionsThe term RCWD includes all real property owners for whom RCWD acts as an agent pursuant to an agency agreement. (31)Recycled water infrastructure agreementThe term Recycled Water Infrastructure Agreement means the Agreement for Recycled Water Infrastructure among the Band, RCWD, and the United States.
 (32)Recycled water transfer agreementThe term Recycled Water Transfer Agreement means the Recycled Water Transfer Agreement between the Band and RCWD. (33)Reservation (A)In generalThe term Reservation means the land depicted on the map attached to the Pechanga Settlement Agreement as Exhibit I.
 (B)Applicability of termThe term Reservation shall be used solely for the purposes of the Pechanga Settlement Agreement, this Act, and any judgment or decree issued by the Adjudication Court approving the Pechanga Settlement Agreement.
 (34)Santa Margarita River WatershedThe term Santa Margarita River Watershed means the watershed that is the subject of the Adjudication Proceeding and the Fallbrook Decree. (35)SecretaryThe term Secretary means the Secretary of the Interior.
 (36)StateThe term State means the State of California. (37)Storage PondThe term Storage Pond has the meaning set forth in the Recycled Water Infrastructure Agreement.
 (38)Tribal Water RightThe term Tribal Water Right means the water rights ratified, confirmed, and declared to be valid for the benefit of the Band and Allottees, as set forth and described in section 5.
			4.Approval of the Pechanga settlement agreement
			(a)Ratification of Pechanga settlement agreement
 (1)In generalExcept as modified by this Act, and to the extent that the Pechanga Settlement Agreement does not conflict with this Act, the Pechanga Settlement Agreement is authorized, ratified, and confirmed.
 (2)AmendmentsAny amendment to the Pechanga Settlement Agreement is authorized, ratified, and confirmed, to the extent that the amendment is executed to make the Pechanga Settlement Agreement consistent with this Act.
				(b)Execution of Pechanga settlement agreement
 (1)In generalTo the extent that the Pechanga Settlement Agreement does not conflict with this Act, the Secretary is directed to and promptly shall execute—
 (A)the Pechanga Settlement Agreement (including any exhibit to the Pechanga Settlement Agreement requiring the signature of the Secretary); and
 (B)any amendment to the Pechanga Settlement Agreement necessary to make the Pechanga Settlement Agreement consistent with this Act.
 (2)ModificationsNothing in this Act precludes the Secretary from approving modifications to exhibits to the Pechanga Settlement Agreement not inconsistent with this Act, to the extent those modifications do not otherwise require congressional approval pursuant to section 2116 of the Revised Statutes (25 U.S.C. 177) or other applicable Federal law.
				(c)Environmental compliance
 (1)In generalIn implementing the Pechanga Settlement Agreement, the Secretary shall promptly comply with all applicable requirements of—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (C)all other applicable Federal environmental laws; and (D)all regulations promulgated under the laws described in subparagraphs (A) through (C).
					(2)Execution of the Pechanga Settlement Agreement
 (A)In generalExecution of the Pechanga Settlement Agreement by the Secretary under this section shall not constitute a major Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (B)ComplianceThe Secretary is directed to carry out all Federal compliance necessary to implement the Pechanga Settlement Agreement.
 (3)Lead agencyThe Bureau of Reclamation shall be designated as the lead agency with respect to environmental compliance.
				5.Tribal Water Right
 (a)Intent of congressIt is the intent of Congress to provide to each Allottee benefits that are equal to or exceed the benefits Allottees possess as of the date of enactment of this Act, taking into consideration—
 (1)the potential risks, cost, and time delay associated with litigation that would be resolved by the Pechanga Settlement Agreement and this Act;
 (2)the availability of funding under this Act; (3)the availability of water from the Tribal Water Right and other water sources as set forth in the Pechanga Settlement Agreement; and
 (4)the applicability of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), and this Act to protect the interests of Allottees.
				(b)Confirmation of tribal water right
 (1)In generalA Tribal Water Right of up to 4,994 acre-feet of water per year that, under natural conditions, is physically available on the Reservation is confirmed in accordance with the Findings of Fact and Conclusions of Law set forth in Interlocutory Judgment No. 41, as affirmed by the Fallbrook Decree.
 (2)UseSubject to the terms of the Pechanga Settlement Agreement, this Act, the Fallbrook Decree and applicable Federal law, the Band may use the Tribal Water Right for any purpose on the Reservation.
 (c)Holding in trustThe Tribal Water Right, as set forth in subsection (b), shall— (1)be held in trust by the United States on behalf of the Band and the Allottees in accordance with this section;
 (2)include the priority dates described in Interlocutory Judgment No. 41, as affirmed by the Fallbrook Decree; and
 (3)not be subject to forfeiture or abandonment. (d)Allottees (1)Applicability of Act of February 8, 1887The provisions of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), relating to the use of water for irrigation purposes shall apply to the Tribal Water Right.
 (2)Entitlement to waterAny entitlement to water of allotted land located within the exterior boundaries of the Reservation under Federal law shall be satisfied from the Tribal Water Right.
 (3)AllocationsAllotted land located within the exterior boundaries of the Reservation shall be entitled to a just and equitable allocation of water for irrigation and domestic purposes from the Tribal Water Right.
 (4)Exhaustion of remediesBefore asserting any claim against the United States under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or any other applicable law, an Allottee shall exhaust remedies available under the Pechanga Water Code or other applicable tribal law.
 (5)ClaimsFollowing exhaustion of remedies available under the Pechanga Water Code or other applicable tribal law, an Allottee may seek relief under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or other applicable law.
 (6)AuthorityThe Secretary shall have the authority to protect the rights of Allottees as specified in this section.
				(e)Authority of band
 (1)In generalExcept as provided in paragraph (2), the Band shall have authority to use, allocate, distribute, and lease the Tribal Water Right on the Reservation in accordance with—
 (A)the Pechanga Settlement Agreement; and (B)applicable Federal law.
					(2)Leases by allottees
 (A)In generalAn Allottee may lease any interest in land held by the Allottee, together with any water right determined to be appurtenant to that interest in land.
 (B)Water right appurtenantAny water right determined to be appurtenant to an interest in land leased by an Allottee shall be used on the Reservation.
					(f)Pechanga water code
 (1)In generalNot later than 18 months after the enforceability date, the Band shall enact a Pechanga Water Code, that provides for—
 (A)the management, regulation, and governance of all uses of the Tribal Water Right in accordance with the Pechanga Settlement Agreement; and
 (B)establishment by the Band of conditions, permit requirements, and other limitations relating to the storage, recovery, and use of the Tribal Water Right in accordance with the Pechanga Settlement Agreement.
 (2)InclusionsThe Pechanga Water Code shall provide— (A)that allocations of water to Allottees shall be satisfied with water from the Tribal Water Right;
 (B)that charges for delivery of water for irrigation purposes for Allottees shall be assessed in accordance with section 7 of the Act of February 8, 1887 (25 U.S.C. 381);
 (C)a process by which an Allottee (or any successor in interest to an Allottee) may request that the Band provide water for irrigation or domestic purposes in accordance with this Act;
 (D)a due process system for the consideration and determination by the Band of any request by an Allottee (or any successor in interest to an Allottee) for an allocation of such water for irrigation or domestic purposes on allotted land, including a process for—
 (i)appeal and adjudication of any denied or disputed distribution of water; and (ii)resolution of any contested administrative decision; and
 (E)a requirement that any Allottee (or any successor in interest to an Allottee) with a claim relating to the enforcement of rights of the Allottee (or any successor in interest to an Allottee) under the Pechanga Water Code or relating to the amount of water allocated to land of the Allottee must first exhaust remedies available to the Allottee under tribal law and the Pechanga Water Code before initiating an action against the United States or petitioning the Secretary pursuant to subsection (d)(4).
					(3)Action by secretary
 (A)In generalThe Secretary shall administer the Tribal Water Right until the Pechanga Water Code is enacted and approved under this section.
 (B)ApprovalAny provision of the Pechanga Water Code and any amendment to the Pechanga Water Code that affects the rights of Allottees—
 (i)shall be subject to the approval of the Secretary; and
 (ii)shall not be valid until approved by the Secretary.
 (C)Approval periodThe Secretary shall approve or disapprove the Pechanga Water Code within a reasonable period of time after the date on which the Band submits the Pechanga Water Code to the Secretary for approval.
 (g)EffectExcept as otherwise specifically provided in this section, nothing in this Act— (1)authorizes any action by an Allottee (or any successor in interest to an Allottee) against any individual or entity, or against the Band, under Federal, State, tribal, or local law; or
 (2)alters or affects the status of any action pursuant to section 1491(a) of title 28, United States Code.
				6.Satisfaction of claims
 (a)In generalThe benefits provided to the Band under the Pechanga Settlement Agreement and this Act shall be in complete replacement of, complete substitution for, and full satisfaction of all claims of the Band against the United States that are waived and released pursuant to section 7.
 (b)Allottee claimsThe benefits realized by the Allottees under this Act shall be in complete replacement of, complete substitution for, and full satisfaction of—
 (1)all claims that are waived and released pursuant to section 7; and (2)any claims of the Allottees against the United States that the Allottees have or could have asserted that are similar in nature to any claim described in section 7.
 (c)No recognition of water rightsExcept as provided in section 5(d), nothing in this Act recognizes or establishes any right of a member of the Band or an Allottee to water within the Reservation.
			(d)Claims relating to development of water for reservation
 (1)In generalThe amounts authorized to be appropriated pursuant to section 11 shall be used to satisfy any claim of the Allottees against the United States with respect to the development or protection of water resources for the Reservation.
 (2)Satisfaction of claimsUpon the complete appropriation of amounts authorized pursuant to section 11, any claim of the Allottees against the United States with respect to the development or protection of water resources for the Reservation shall be deemed to have been satisfied.
				7.Waiver of claims
			(a)In general
				(1)Waiver of claims by the band and the United States acting in its capacity as trustee for the band
 (A)In generalSubject to the retention of rights set forth in subsection (c), in return for recognition of the Tribal Water Right and other benefits as set forth in the Pechanga Settlement Agreement and this Act, the Band, on behalf of itself and the members of the Band (but not on behalf of a tribal member in the capacity of Allottee), and the United States, acting as trustee for the Band, are authorized and directed to execute a waiver and release of all claims for water rights within the Santa Margarita River Watershed that the Band, or the United States acting as trustee for the Band, asserted or could have asserted in any proceeding, including the Adjudication Proceeding, except to the extent that such rights are recognized in the Pechanga Settlement Agreement and this Act.
 (B)Claims against RCWDSubject to the retention of rights set forth in subsection (c) and notwithstanding any provisions to the contrary in the Pechanga Settlement Agreement, the Band and the United States, on behalf of the Band and Allottees, fully release, acquit, and discharge RCWD from—
 (i)claims for injuries to water rights in the Santa Margarita River Watershed for land located within the Reservation arising or occurring at any time up to and including June 30, 2009;
 (ii)claims for injuries to water rights in the Santa Margarita River Watershed for land located within the Reservation arising or occurring at any time after June 30, 2009, resulting from the diversion or use of water in a manner not in violation of the Pechanga Settlement Agreement or this Act;
 (iii)claims for subsidence damage to land located within the Reservation arising or occurring at any time up to and including June 30, 2009;
 (iv)claims for subsidence damage arising or occurring after June 30, 2009, to land located within the Reservation resulting from the diversion of underground water in a manner consistent with the Pechanga Settlement Agreement or this Act; and
 (v)claims arising out of, or relating in any manner to, the negotiation or execution of the Pechanga Settlement Agreement or the negotiation or execution of this Act.
 (2)Claims by the United States acting in its capacity as trustee for AllotteesSubject to the retention of claims set forth in subsection (c), in return for recognition of the water rights of the Band and other benefits as set forth in the Pechanga Settlement Agreement and this Act, the United States, acting as trustee for Allottees, is authorized and directed to execute a waiver and release of all claims for water rights within the Santa Margarita River Watershed that the United States, acting as trustee for the Allottees, asserted or could have asserted in any proceeding, including the Adjudication Proceeding.
 (3)Claims by the band against the United StatesSubject to the retention of rights set forth in subsection (c), the Band, on behalf of itself and the members of the Band (but not on behalf of a tribal member in the capacity of Allottee), is authorized to execute a waiver and release of—
 (A)all claims against the United States (including the agencies and employees of the United States) relating to claims for water rights in, or water of, the Santa Margarita River Watershed that the United States, acting in its capacity as trustee for the Band, asserted, or could have asserted, in any proceeding, including the Adjudication Proceeding, except to the extent that those rights are recognized in the Pechanga Settlement Agreement and this Act;
 (B)all claims against the United States (including the agencies and employees of the United States) relating to damages, losses, or injuries to water, water rights, land, or natural resources due to loss of water or water rights (including damages, losses or injuries to hunting, fishing, gathering, or cultural rights due to loss of water or water rights, claims relating to interference with, diversion, or taking of water or water rights, or claims relating to failure to protect, acquire, replace, or develop water, water rights, or water infrastructure) in the Santa Margarita River Watershed that first accrued at any time up to and including the enforceability date;
 (C)all claims against the United States (including the agencies and employees of the United States) relating to the pending litigation of claims relating to the water rights of the Band in the Adjudication Proceeding; and
 (D)all claims against the United States (including the agencies and employees of the United States) relating to the negotiation or execution of the Pechanga Settlement Agreement or the negotiation or execution of this Act.
 (b)Effectiveness of waivers and releasesThe waivers under subsection (a) shall take effect on the enforceability date. (c)Reservation of rights and retention of claimsNotwithstanding the waivers and releases authorized in this Act, the Band, on behalf of itself and the members of the Band, and the United States, acting in its capacity as trustee for the Band and Allottees, retain—
 (1)all claims for enforcement of the Pechanga Settlement Agreement and this Act; (2)all claims against any person or entity other than the United States and RCWD, including claims for monetary damages;
 (3)all claims for water rights that are outside the jurisdiction of the Adjudication Court; (4)all rights to use and protect water rights acquired on or after the enforceability date; and
 (5)all remedies, privileges, immunities, powers, and claims, including claims for water rights, not specifically waived and released pursuant to this Act and the Pechanga Settlement Agreement.
 (d)Effect of Pechanga Settlement Agreement and ActNothing in the Pechanga Settlement Agreement or this Act— (1)affects the ability of the United States, acting as sovereign, to take actions authorized by law, including any laws relating to health, safety, or the environment, including—
 (A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
 (B)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); (C)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and
 (D)any regulations implementing the Acts described in subparagraphs (A) through (C); (2)affects the ability of the United States to take actions acting as trustee for any other Indian tribe or an Allottee of any other Indian tribe;
 (3)confers jurisdiction on any State court— (A)to interpret Federal law regarding health, safety, or the environment;
 (B)to determine the duties of the United States or other parties pursuant to Federal law regarding health, safety, or the environment; or
 (C)to conduct judicial review of Federal agency action; (4)waives any claim of a member of the Band in an individual capacity that does not derive from a right of the Band;
 (5)limits any funding that RCWD would otherwise be authorized to receive under any Federal law, including, the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.) as that Act applies to permanent facilities for water recycling, demineralization, and desalination, and distribution of nonpotable water supplies in Southern Riverside County, California;
 (6)characterizes any amounts received by RCWD under the Pechanga Settlement Agreement or this Act as Federal for purposes of section 1649 of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–32); or
 (7)affects the requirement of any party to the Pechanga Settlement Agreement or any of the exhibits to the Pechanga Settlement Agreement to comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or the California Environmental Quality Act (Cal. Pub. Res. Code 21000 et seq.) prior to performing the respective obligations of that party under the Pechanga Settlement Agreement or any of the exhibits to the Pechanga Settlement Agreement.
 (e)Enforceability dateThe enforceability date shall be the date on which the Secretary publishes in the Federal Register a statement of findings that—
 (1)the Adjudication Court has approved and entered a judgment and decree approving the Pechanga Settlement Agreement in substantially the same form as Appendix 2 to the Pechanga Settlement Agreement;
 (2)all amounts authorized by this Act have been deposited in the Fund; (3)the waivers and releases authorized in subsection (a) have been executed by the Band and the Secretary;
 (4)the Extension of Service Area Agreement— (A)has been approved and executed by all the parties to the Extension of Service Area Agreement; and
 (B)is effective and enforceable in accordance with the terms of the Extension of Service Area Agreement; and
 (5)the ESAA Water Delivery Agreement— (A)has been approved and executed by all the parties to the ESAA Water Delivery Agreement; and
 (B)is effective and enforceable in accordance with the terms of the ESAA Water Delivery Agreement. (f)Tolling of claims (1)In generalEach applicable period of limitation and time-based equitable defense relating to a claim described in this section shall be tolled for the period beginning on the date of enactment of this Act and ending on the earlier of—
 (A)April 30, 2030, or such alternate date after April 30, 2030, as is agreed to by the Band and the Secretary; or
 (B)the enforceability date. (2)Effects of subsectionNothing in this subsection revives any claim or tolls any period of limitation or time-based equitable defense that expired before the date of enactment of this Act.
 (3)LimitationNothing in this section precludes the tolling of any period of limitations or any time-based equitable defense under any other applicable law.
				(g)Termination
 (1)In generalIf all of the amounts authorized to be appropriated to the Secretary pursuant to this Act have not been made available to the Secretary by April 30, 2030—
 (A)the waivers authorized by this section shall expire and have no force or effect; and (B)all statutes of limitations applicable to any claim otherwise waived under this section shall be tolled until April 30, 2030.
 (2)Voiding of waiversIf a waiver authorized by this section is void under paragraph (1)— (A)the approval of the United States of the Pechanga Settlement Agreement under section 4 shall be void and have no further force or effect;
 (B)any unexpended Federal amounts appropriated or made available to carry out this Act, together with any interest earned on those amounts, and any water rights or contracts to use water and title to other property acquired or constructed with Federal amounts appropriated or made available to carry out this Act shall be returned to the Federal Government, unless otherwise agreed to by the Band and the United States and approved by Congress; and
 (C)except for Federal amounts used to acquire or develop property that is returned to the Federal Government under subparagraph (B), the United States shall be entitled to set off any Federal amounts appropriated or made available to carry out this Act that were expended or withdrawn, together with any interest accrued, against any claims against the United States relating to water rights asserted by the Band or Allottees in any future settlement of the water rights of the Band or Allottees.
					8.Water facilities
 (a)In generalThe Secretary shall, subject to the availability of appropriations, using amounts from the designated accounts of the Fund, provide the amounts necessary to fulfill the obligations of the Band under the Recycled Water Infrastructure Agreement and the ESAA Capacity Agreement, in an amount not to exceed the amounts deposited in the designated accounts for such purposes plus any interest accrued on such amounts from the date of deposit in the Fund to the date of disbursement from the Fund, in accordance with this Act and the terms and conditions of those agreements.
 (b)Nonreimbursability of costsAll costs incurred by the Secretary in carrying out this section shall be nonreimbursable. (c)Recycled water infrastructure (1)In generalThe Secretary shall, using amounts from the Pechanga Recycled Water Infrastructure account, provide amounts for the Storage Pond in accordance with this section.
				(2)Storage Pond
 (A)In generalThe Secretary shall, subject to the availability of appropriations, provide the amounts necessary to fulfill the obligations of the Band under the Recycled Water Infrastructure Agreement for the design and construction of the Storage Pond, in an amount not to exceed $2,656,374.
 (B)ProcedureThe procedure for the Secretary to provide amounts pursuant to this section shall be as set forth in the Recycled Water Infrastructure Agreement.
 (C)Lead agencyThe Bureau of Reclamation shall be the lead agency for purposes of the implementation of this section.
 (D)LiabilityThe United States shall have no responsibility or liability for the Storage Pond. (d)ESAA delivery capacity (1)In generalThe Secretary shall, using amounts from the Pechanga ESAA Delivery Capacity account, provide amounts for Interim Capacity and Permanent Capacity in accordance with this section.
				(2)Interim capacity
 (A)In generalThe Secretary shall, subject to the availability of appropriations, using amounts from the ESAA Delivery Capacity account, provide amounts necessary to fulfill the obligations of the Band under the ESAA Capacity Agreement for the provision by RCWD of Interim Capacity to the Band in an amount not to exceed $1,000,000.
 (B)ProcedureThe procedure for the Secretary to provide amounts pursuant to this section shall be as set forth in the ESAA Capacity Agreement.
 (C)Lead agencyThe Bureau of Reclamation shall be the lead agency for purposes of the implementation of this section.
 (D)LiabilityThe United States shall have no responsibility or liability for the Interim Capacity to be provided by RCWD.
 (E)Transfer to BandIf RCWD does not provide the Interim Capacity Notice required pursuant to the ESAA Capacity Agreement by the date that is 60 days after the date required under the ESAA Capacity Agreement, the amounts in the Pechanga ESAA Delivery Capacity account for purposes of the provision of Interim Capacity and Permanent Capacity, including any interest that has accrued on those amounts, shall be available for use by the Band to provide alternative interim capacity in a manner that is similar to the Interim Capacity and Permanent Capacity that the Band would have received had RCWD provided such Interim Capacity and Permanent Capacity.
					(3)Permanent capacity
 (A)In generalOn receipt of the Permanent Capacity Notice pursuant to section 5(b) of the ESAA Capacity Agreement, the Secretary, acting through the Bureau of Reclamation, shall enter into negotiations with RCWD and the Band to establish an agreement that will allow for the disbursement of amounts from the Pechanga ESAA Delivery Capacity account in accordance with subparagraph (B).
 (B)Schedule of disbursementSubject to the availability of amounts under section 9(e), on execution of the ESAA Capacity Agreement, the Secretary shall, subject to the availability of appropriations and using amounts from the ESAA Delivery Capacity account, provide amounts necessary to fulfill the obligations of the Band under the ESAA Capacity Agreement for the provision by RCWD of Permanent Capacity to the Band in an amount not to exceed the amount available in the ESAA Delivery Capacity account as of the date on which the ESAA Capacity Agreement is executed.
 (C)ProcedureThe procedure for the Secretary to provide funds pursuant to this section shall be as set forth in the ESAA Capacity Agreement.
 (D)Lead agencyThe Bureau of Reclamation shall be the lead agency for purposes of the implementation of this section.
 (E)LiabilityThe United States shall have no responsibility or liability for the Permanent Capacity to be provided by RCWD.
 (F)Transfer to bandIf RCWD does not provide the Permanent Capacity Notice required pursuant to the ESAA Capacity Agreement by the date that is 5 years after the enforceability date, the amounts in the Pechanga ESAA Delivery Capacity account for purposes of the provision of Permanent Capacity, including any interest that has accrued on those amounts, shall be available for use by the Band to provide alternative permanent capacity in a manner that is similar to the Permanent Capacity that the Band would have received had RCWD provided such Permanent Capacity.
					9.Pechanga Settlement Fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Pechanga Settlement Fund, to be managed, invested, and distributed by the Secretary and to be available until expended, and, together with any interest earned on those amounts, to be used solely for the purpose of carrying out this Act.
 (b)Transfers to fundThe Fund shall consist of such amounts as are deposited in the Fund under section 11(a) of this Act, together with any interest earned on those amounts, which shall be available in accordance with subsection (e).
 (c)Accounts of Pechanga Settlement FundThe Secretary shall establish in the Fund the following accounts: (1)Pechanga Recycled Water Infrastructure account, consisting of amounts authorized pursuant to section 11(a)(1).
 (2)Pechanga ESAA Delivery Capacity account, consisting of amounts authorized pursuant to section 11(a)(2).
 (3)Pechanga Water Fund account, consisting of amounts authorized pursuant to section 11(a)(3). (4)Pechanga Water Quality account, consisting of amounts authorized pursuant to section 11(a)(4).
 (d)Management of fundThe Secretary shall manage, invest, and distribute all amounts in the Fund in a manner that is consistent with the investment authority of the Secretary under—
 (1)the first section of the Act of June 24, 1938 (25 U.S.C. 162a); (2)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and
 (3)this section. (e)Availability of amountsAmounts appropriated to, and deposited in, the Fund, including any investment earnings accrued from the date of deposit in the Fund through the date of disbursement from the Fund, shall be made available to the Band by the Secretary beginning on the enforceability date.
			(f)Withdrawals by band pursuant to the American Indian Trust Fund Management Reform Act
 (1)In generalThe Band may withdraw all or part of the amounts in the Fund on approval by the Secretary of a tribal management plan submitted by the Band in accordance with the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
				(2)Requirements
 (A)In generalIn addition to the requirements under the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan under paragraph (1) shall require that the Band shall spend all amounts withdrawn from the Fund in accordance with this Act.
 (B)EnforcementThe Secretary may carry out such judicial or administrative actions as the Secretary determines to be necessary to enforce the tribal management plan to ensure that amounts withdrawn by the Band from the Fund under this subsection are used in accordance with this Act.
					(g)Withdrawals by Band pursuant to an Expenditure Plan
 (1)In generalThe Band may submit an expenditure plan for approval by the Secretary requesting that all or part of the amounts in the Fund be disbursed in accordance with the plan.
 (2)RequirementsThe expenditure plan under paragraph (1) shall include a description of the manner and purpose for which the amounts proposed to be disbursed from the Fund will be used, in accordance with subsection (h).
 (3)ApprovalIf the Secretary determines that an expenditure plan submitted under this subsection is consistent with the purposes of this Act, the Secretary shall approve the plan.
 (4)EnforcementThe Secretary may carry out such judicial or administrative actions as the Secretary determines necessary to enforce an expenditure plan to ensure that amounts disbursed under this subsection are used in accordance with this Act.
 (h)UsesAmounts from the Fund shall be used by the Band for the following purposes: (1)Pechanga Recycled Water Infrastructure accountThe Pechanga Recycled Water Infrastructure account shall be used for expenditures by the Band in accordance with section 8(c).
 (2)Pechanga ESAA Delivery Capacity accountThe Pechanga ESAA Delivery Capacity account shall be used for expenditures by the Band in accordance with section 8(d).
 (3)Pechanga Water Fund accountThe Pechanga Water Fund account shall be used for— (A)payment of the EMWD Connection Fee;
 (B)payment of the MWD Connection Fee; and (C)any expenses, charges, or fees incurred by the Band in connection with the delivery or use of water pursuant to the Pechanga Settlement Agreement.
 (4)Pechanga Water Quality accountThe Pechanga Water Quality account shall be used by the Band to fund groundwater desalination activities within the Wolf Valley Basin.
 (i)LiabilityThe Secretary and the Secretary of the Treasury shall not be liable for the expenditure of, or the investment of any amounts withdrawn from, the Fund by the Band under subsection (f) or (g).
 (j)No per capita distributionsNo portion of the Fund shall be distributed on a per capita basis to any member of the Band. 10.Miscellaneous provisions (a)Waiver of sovereign immunity by the United StatesExcept as provided in subsections (a) through (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666), nothing in this Act waives the sovereign immunity of the United States.
 (b)Other tribes not adversely affectedNothing in this Act quantifies or diminishes any land or water right, or any claim or entitlement to land or water, of an Indian tribe, band, or community other than the Band.
 (c)Limitation on claims for reimbursementWith respect to Indian land within the Reservation— (1)the United States shall not submit against any Indian-owned land located within the Reservation any claim for reimbursement of the cost to the United States of carrying out this Act and the Pechanga Settlement Agreement; and
 (2)no assessment of any Indian-owned land located within the Reservation shall be made regarding that cost.
 (d)Effect on current lawNothing in this section affects any provision of law (including regulations) in effect on the day before the date of enactment of this Act with respect to preenforcement review of any Federal environmental enforcement action.
			11.Authorization of appropriations
			(a)Authorization of appropriations
 (1)Pechanga recycled water infrastructure accountThere is authorized to be appropriated $2,656,374, for deposit in the Pechanga Recycled Water Infrastructure account, to carry out the activities described in section 8(c).
 (2)Pechanga ESAA delivery capacity accountThere is authorized to be appropriated $17,900,000, for deposit in the Pechanga ESAA Delivery Capacity account, which amount shall be adjusted for changes in construction costs since June 30, 2009, as is indicated by ENR Construction Cost Index, 20-City Average, as applicable to the types of construction required for the Band to provide the infrastructure necessary for the Band to provide the Interim Capacity and Permanent Capacity in the event that RCWD elects not to provide the Interim Capacity or Permanent Capacity as set forth in the ESAA Capacity Agreement and contemplated in sections 8(d)(2)(E) and 8(d)(3)(F) of this Act, with such adjustment ending on the date on which funds authorized to be appropriated under this section have been deposited in the Fund.
 (3)Pechanga water fund accountThere is authorized to be appropriated $5,483,653, for deposit in the Pechanga Water Fund account, which amount shall be adjusted for changes in appropriate cost indices since June 30, 2009, with such adjustment ending on the date of deposit in the Fund, for the purposes set forth in section 9(h)(3).
 (4)Pechanga water quality accountThere is authorized to be appropriated $2,460,000, for deposit in the Pechanga Water Quality account, which amount shall be adjusted for changes in appropriate cost indices since June 30, 2009, with such adjustment ending on the date of deposit in the Fund, for the purposes set forth in section 9(h)(4).
 12.Repeal on failure of enforceability dateIf the Secretary does not publish a statement of findings under section 7(e) by April 30, 2021, or such alternative later date as is agreed to by the Band and the Secretary, as applicable—
 (1)this Act is repealed effective on the later of May 1, 2021, or the day after the alternative date agreed to by the Band and the Secretary;
 (2)any action taken by the Secretary and any contract or agreement pursuant to the authority provided under any provision of this Act shall be void;
 (3)any amounts appropriated under section 11, together with any interest on those amounts, shall immediately revert to the general fund of the Treasury; and
 (4)any amounts made available under section 11 that remain unexpended shall immediately revert to the general fund of the Treasury.
			13.Antideficiency
 (a)In generalNotwithstanding any authorization of appropriations to carry out this Act, the expenditure or advance of any funds, and the performance of any obligation by the Department in any capacity, pursuant to this Act shall be contingent on the appropriation of funds for that expenditure, advance, or performance.
 (b)LiabilityThe Department of the Interior shall not be liable for the failure to carry out any obligation or activity authorized by this Act if adequate appropriations are not provided to carry out this Act.
